DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 7th, 2021 have been fully considered but they are not fully persuasive. 
Regarding the applicant’s arguments regarding the rejections under 35 U.S.C. 112b, the claim amendments correct the indefiniteness issues; therefore, the rejection is removed.
Regarding the applicant’s arguments regarding the rejections under 35 U.S.C. 102/103, the claim amendments are not fully persuasive.  Regarding the loci not being part of a composite field potential waveform, Lithgow 3 further describes how the composite field potential waveform is created and similar to the applicant’s claimed waveform (Pg. 2, Col. 2:  Methods EVestG:  NEER algorithm of Lithgow 3).  Lithgow 1 further describes extracting loci from field potentials and isn’t explicit on using the specific wave that Lithgow 3 describes.  Regarding the lack of differentiation of the signal and phase data and instead uses logarithmically spaced scales to determine the loci taught by Lithgow 1, Lithgow 1 further teaches using a correlation signal procession that help differentiate the signal and phase data to help determine the loci (Pg. 17, Lines 13-39 of Lithgow 1).
Regarding the claims 7-9 and the specific component aspects and the relevancy to bipolar disorder (BD) and major depressive disorder (MDD), the component aspect is taught by Lithgow 1 through the correlation signal procession (Pg. 17, Lines 13-39 of Lithgow 1).  As described in the applicant’s specification the components are determined based on response range of field potentials, which Lithgow 1 covers all the necessary ranges.  The relevancy to specific diseases was covered in the (Pg. 10, Col. 2 of Lithgow 3).  Therefore, the claims are still rejected under a prior art rejection under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lithgow 1 (WO 2010148452 A1, cited by applicant) in view of Lithgow 3 (“Major depression and electrovestibulography” (2015), cited by applicant).
	Regarding claim 7, Lithgow 1 teaches a method for processing a vestibulo-acoustic signal (Pg. 5, Lines 15-16:  “An electrovestibulography (EVestG) system 2, as shown in Figure 2, provides a neural analysis system that is able to generate biological marker”), including: 
receiving an vestibulo-acoustic signal obtained from a person (Fig. 2 and Pg. 5, Lines 22-24:  “A first electrode 10 (eg a ECochG Electrode produced by Bio-Logic Systems Corp) is placed on the tympanic membrane of an ear of a patient”); 
decomposing said signal using wavelets (Pg. 11, Line 27-29:  “the process decomposes each response segment using a complex Morlet wavelet to obtain phase data across seven equally logarithmically space scales from 600Hz to 12KHz”); 
differentiating said signal and phase data of said wavelets to determine loci of components of a composite field potential waveform (Pg. 17, Lines 13-39) produced by the vestibular system of the (Pg. 11, Lines 29-30:  “The scale data is processed to determine loci where sharp changes in phase occur across all scales”), 
wherein the components comprise at least one of a pre-pre-component and a pre-component, (Pg. 17, Lines 13-39), and
wherein the pre-component discriminates between bipolar disorder (BD) and major depressive disorder (MDD) (Fig. 21).
Lithgow 1 fails to explicitly teach a method wherein the waveform is a composite field potential waveform, wherein the components are associated with a vestibular system positive feedback loop, and wherein the pre- pre-component and pre-components include central- afferent, pre-VNI, pre-VN2 and 4EVS response subcomponents and each comprising excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms.
Lithgow 3 teaches wherein the waveform is a composite field potential waveform (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).
Lithgow 3 further teaches a method wherein the components are associated with a vestibular system positive feedback loop (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vestibular system of Lithgow 1 to explicitly include the feedback system of Lithgow 3, because it gives a better representation of pathological pathways (Pg. 15, Col 1 of Lithgow 3).
	Lithgow 3 finally teaches a method wherein the pre- pre-component and pre-components include central- afferent, pre-VNI, pre-VN2 and 4EVS response subcomponents (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5) and each comprising excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms (Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).

	Regarding claim 9, Lithgow 1 teaches a method for processing a vestibulo-acoustic signal (Pg. 5, Lines 15-16:  “An electrovestibulography (EVestG) system 2, as shown in Figure 2, provides a neural analysis system that is able to generate biological marker”), including: 
receiving an vestibulo-acoustic signal obtained from a person (Fig. 2 and Pg. 5, Lines 22-24:  “A first electrode 10 (eg a ECochG Electrode produced by Bio-Logic Systems Corp) is placed on the tympanic membrane of an ear of a patient”); 
decomposing said signal using wavelets (Pg. 11, Line 27-29:  “the process decomposes each response segment using a complex Morlet wavelet to obtain phase data across seven equally logarithmically space scales from 600Hz to 12KHz”); 
differentiating said signal and phase data of said wavelets to determine loci of components of a composite field potential waveform (Pg. 17, Lines 13-39) produced by the vestibular system of the person (Pg. 11, Lines 29-30:  “The scale data is processed to determine loci where sharp changes in phase occur across all scales”), 
wherein the components comprise post-component (Pg. 17, Lines 13-39), and 
wherein the post-component discriminates between bipolar disorder (BD) and major depressive disorder (MDD) (Fig. 21).

Lithgow 3 teaches wherein the waveform is a composite field potential waveform (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).
Lithgow 3 further teaches a method wherein the components are associated with a vestibular system positive feedback loop (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vestibular system of Lithgow 1 to explicitly include the feedback system of Lithgow 3, because it gives a better representation of pathological pathways (Pg. 15, Col 1 of Lithgow 3).
Lithgow 3 also teaches a method wherein the post- component includes central-afferent, central-VNI, pre-VN contra response subcomponents (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5) and each comprising excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms (Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).

(Pg. 5, Lines 15-16:  “An electrovestibulography (EVestG) system 2, as shown in Figure 2, provides a neural analysis system that is able to generate biological marker”), including:
electrodes for connecting to a person to obtain a vestibulo-acoustic signal (Fig. 2 and Pg. 5, Lines 22-24:  “A first electrode 10 (eg a ECochG Electrode produced by Bio-Logic Systems Corp) is placed on the tympanic membrane of an ear of a patient”); and 
an analysis module to decompose said signal using wavelets (Pg. 9, Lines 30-31 “The analysis module 28 provides a neural event extractor 400 and includes computer program code”), and 
differentiating said signal and phase data of said wavelets to determine loci of components of a composite field potential waveform (Pg. 17, Lines 13-39) produced by the vestibular system of the person (Pg. 11, Lines 29-30:  “The scale data is processed to determine loci where sharp changes in phase occur across all scales”), 
wherein the components comprise at least one of a pre-pre-component and a pre-component, (Pg. 17, Lines 13-39), and
wherein the pre-component discriminates between bipolar disorder (BD) and major depressive disorder (MDD) (Fig. 21).
Lithgow 1 fails to explicitly teach a method wherein the waveform is a composite field potential waveform, wherein the components are associated with a vestibular system positive feedback loop, and wherein the pre- pre-component and pre-components include central- afferent, pre-VNI, pre-VN2 and 4EVS response subcomponents and each comprising excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms.
Lithgow 3 teaches wherein the waveform is a composite field potential waveform (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5).  It would be obvious to one of ordinary skill in the art before (Pg. 2, Col. 2).
Lithgow 3 further teaches a method wherein the components are associated with a vestibular system positive feedback loop (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vestibular system of Lithgow 1 to explicitly include the feedback system of Lithgow 3, because it gives a better representation of pathological pathways (Pg. 15, Col 1 of Lithgow 3).
	Lithgow 3 finally teaches a method wherein the pre- pre-component and pre-components include central- afferent, pre-VNI, pre-VN2 and 4EVS response subcomponents (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5) and each comprising excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms (Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).

Regarding claim 28, Lithgow 1 teaches a vestibulo-acoustic signal processing system (Pg. 5, Lines 15-16:  “An electrovestibulography (EVestG) system 2, as shown in Figure 2, provides a neural analysis system that is able to generate biological marker”), including:
electrodes for connecting to a person to obtain a vestibulo-acoustic signal (Fig. 2 and Pg. 5, Lines 22-24:  “A first electrode 10 (eg a ECochG Electrode produced by Bio-Logic Systems Corp) is placed on the tympanic membrane of an ear of a patient”); and 
(Pg. 9, Lines 30-31 “The analysis module 28 provides a neural event extractor 400 and includes computer program code”), and 
differentiating said signal and phase data of said wavelets to determine loci of components of a composite field potential waveform (Pg. 17, Lines 13-39) produced by the vestibular system of the person (Pg. 11, Lines 29-30:  “The scale data is processed to determine loci where sharp changes in phase occur across all scales”), 
wherein the components comprise post-component (Pg. 17, Lines 13-39), and 
wherein the post-component discriminates between bipolar disorder (BD) and major depressive disorder (MDD) (Fig. 21).
Lithgow 1 fails to explicitly teach a method wherein the waveform is a composite field potential waveform, wherein the components are associated with a vestibular system positive feedback loop, and wherein the post- component includes central-afferent, central-VNI, pre-VN contra response subcomponents and each comprising excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms.
Lithgow 3 teaches wherein the waveform is a composite field potential waveform (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).
Lithgow 3 further teaches a method wherein the components are associated with a vestibular system positive feedback loop (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vestibular system of Lithgow 1 to explicitly include the feedback system of Lithgow 3, because it gives a better representation of pathological pathways (Pg. 15, Col 1 of Lithgow 3).
(Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5) and each comprising excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms (Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).

Claims 5, 8, 10-13, 15, 18, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lithgow 1 in view of Lithgow 3 and Lithgow 4 (“Investigating the Feasibility of EVestG Assessment for Screening Concussion”, 2015).
Regarding claim 5, Lithgow 1 fails to directly teach a method wherein the central-component and post- component correspond to a potassium channel associated with depression.
	Lithgow 3 teaches a method wherein the central-component and post- component correspond to a potassium channel (Fig. 5, potassium channel is a piece of the afferent path associated with the membrane potential) associated with depression (Pg. 10, Col 1-2, Features 4/5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component assignments of Lithgow 1 to explicitly include the depression assignment of Lithgow 3, because it allows the best classification of depression (Pg. 10, Col. 2 of Lithgow 3).

Regarding claim 8, Lithgow 1 teaches a method for processing a vestibulo-acoustic signal (Pg. 5, Lines 15-16:  “An electrovestibulography (EVestG) system 2, as shown in Figure 2, provides a neural analysis system that is able to generate biological marker”), including: 
(Fig. 2 and Pg. 5, Lines 22-24:  “A first electrode 10 (eg a ECochG Electrode produced by Bio-Logic Systems Corp) is placed on the tympanic membrane of an ear of a patient”); 
decomposing said signal using wavelets (Pg. 11, Line 27-29:  “the process decomposes each response segment using a complex Morlet wavelet to obtain phase data across seven equally logarithmically space scales from 600Hz to 12KHz”); 
differentiating said signal and phase data of said wavelets to determine loci of components of a composite field potential waveform (Pg. 17, Lines 13-39) produced by the vestibular system of the person (Pg. 11, Lines 29-30:  “The scale data is processed to determine loci where sharp changes in phase occur across all scales”), 
wherein the components comprise a central-component, (Pg. 12, Lines 1-4:  “However, a large phase change may be indefinable across the scales but at more than one (or slight variations in) sample time. At scale 1, for example, a locus could be found at say time sample 344. For scale 2 the loci might be at sample 345, scale 3 at loci 347, scale 4 loci 349, scale 5 loci 346, scale 6 loci 345 etc”).
Lithgow 1 fails to explicitly teach a method wherein the waveform is a composite field potential waveform, wherein the components are associated with a vestibular system positive feedback loop, wherein the central- component includes central- afferent and EVS, VN1 and VN2 response subcomponents and each comprising vestibular efferent excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms, and wherein the central-component corresponds to a sodium channel.
Lithgow 3 teaches wherein the waveform is a composite field potential waveform (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the (Pg. 2, Col. 2).
Lithgow 3 further teaches a method wherein the components are associated with a vestibular system positive feedback loop (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vestibular system of Lithgow 1 to explicitly include the feedback system of Lithgow 3, because it gives a better representation of pathological pathways (Pg. 15, Col 1 of Lithgow 3).
Lithgow 3 also teaches a method wherein the central- component includes central- afferent and EVS, VN1 and VN2 response subcomponents (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5)  and each comprising vestibular efferent excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms (Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).
Lithgow 3 finally teaches a method wherein the central-component corresponds to a sodium channel (Fig. 5, sodium channel is a piece of the afferent path associated with the membrane potential).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component assignments of Lithgow 1 to explicitly include the sodium channel assignment of Lithgow 3, because it allows the best classification of depression (Pg. 10, Col. 2 of Lithgow 3).
Lithgow 1 and 3 fails to teach a method wherein the component is associated with traumatic brain injury and/or PCS.
(Pg. 3376, Col. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component classification of Lithgow 1 and 3 to include the concussion diagnosis of Lithgow 4, because it will speed up diagnosis of brain injuries and allow for faster treatment (Pg. 3375, Col. 2).

Regarding claim 10, Lithgow 1 and 3 teaches a method wherein the central afferent IAMFFP subcomponent (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5).
Lithgow 1 and 3 fails to teach a method wherein the component indicates mTBI and/or PCS in said person.
Lithgow 4 teaches a method wherein the component indicates mTBI and/or PCS in said person (Pg. 3376, Col. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component classification of Lithgow 1 and 3 to include the concussion diagnosis of Lithgow 4, because it will speed up diagnosis of brain injuries and allow for faster treatment (Pg. 3375, Col. 2).

	Regarding claim 11, Lithgow 1 fails to teach a method wherein the central VN1 subcomponent indicates depression in said person.
	Lithgow 3 teaches a method wherein the central VN1 subcomponent indicates depression in said person (Pg. 10, Col 1-2, Features 4/5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component assignments of Lithgow 1 to explicitly include the depression assignment of Lithgow 3, because it allows the best classification of depression (Pg. 10, Col. 2 of Lithgow 3).


	Lithgow 3 teaches a method wherein the central VN1 and central VN2 subcomponents indicates BD or MDD in said person (Pg. 10, Col 1-2, Features 4/5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component assignments of Lithgow 1 to explicitly include the depression assignment of Lithgow 3, because it allows the best classification of depression (Pg. 10, Col. 2 of Lithgow 3).

	Regarding claim 13, Lithgow 1 teaches a method, including generating interval histogram data associated with field potentials of said composite waveform (Pg. 17, Line 30 - Pg. 18, Lines 30-1:  “The interval histograms are generated and each is normalised to represent a percentage of the number of field potential intervals (Ap points) in the segment response”), and the intervals between every 33rd or every one of 25-40 field potential are used in discriminating between bipolar disorder (BD) and major depressive disorder (MDD) (Pg. 18, Lines 6-9:  “Again, each population represents either a control group or group representing a pathology or a condition the group is known to possess, i.e. Parkinson's Disease (PD), Schizophrenia, Depression, Meniere's Disease, etc.”).

	Regarding claim 15, Lithgow 1 teaches a method wherein said wavelets have centre frequencies across a frequency spectrum of said signal (Pg. 11, Line 29:  “seven equally logarithmically space scales”).

	Regarding claim 18, Lithgow 1 teaches a method including generating data indicating whether said person has a disorder (Pg. 3, 22-23:  “correlating the Sp/Ap curve data and field potential data with pathology data for a condition”).

Regarding claim 21, Lithgow 1 teaches a vestibulo-acoustic signal processing system (Pg. 5, Lines 15-16:  “An electrovestibulography (EVestG) system 2, as shown in Figure 2, provides a neural analysis system that is able to generate biological marker”), including:
electrodes for connecting to a person to obtain a vestibulo-acoustic signal (Fig. 2 and Pg. 5, Lines 22-24:  “A first electrode 10 (eg a ECochG Electrode produced by Bio-Logic Systems Corp) is placed on the tympanic membrane of an ear of a patient”); and 
an analysis module to decompose said signal using wavelets (Pg. 9, Lines 30-31 “The analysis module 28 provides a neural event extractor 400 and includes computer program code”), and 
differentiating said signal and phase data of said wavelets to determine loci of components of a composite field potential waveform (Pg. 17, Lines 13-39) produced by the vestibular system of the person (Pg. 11, Lines 29-30:  “The scale data is processed to determine loci where sharp changes in phase occur across all scales”), and 
wherein the components comprise a central-component, (Pg. 12, Lines 1-4:  “However, a large phase change may be indefinable across the scales but at more than one (or slight variations in) sample time. At scale 1, for example, a locus could be found at say time sample 344. For scale 2 the loci might be at sample 345, scale 3 at loci 347, scale 4 loci 349, scale 5 loci 346, scale 6 loci 345 etc”).
Lithgow 1 fails to explicitly teach a method wherein the waveform is a composite field potential waveform, wherein the components are associated with a vestibular system positive feedback loop, wherein the central- component includes central- afferent and EVS, VN1 and VN2 response subcomponents and each comprising vestibular efferent excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms, and wherein the central-component corresponds to a sodium channel.
(Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).
Lithgow 3 further teaches a method wherein the components are associated with a vestibular system positive feedback loop (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vestibular system of Lithgow 1 to explicitly include the feedback system of Lithgow 3, because it gives a better representation of pathological pathways (Pg. 15, Col 1 of Lithgow 3).
Lithgow 3 also teaches a method wherein the central- component includes central- afferent and EVS, VN1 and VN2 response subcomponents (Pg. 2, Col. 2: Methods EVestG:  NEER algorithm, Fig. 5)  and each comprising vestibular efferent excitatory post synaptic potential (EPSP), extracellular field potential (EFP) and internal auditory meatus far field potential (IAMFFP) component waveforms (Fig. 5).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the subcomponents are easily obtainable from the feedback loop in Fig. 5.  The NEER algorithm creates a composite waveform that can easily incorporate the specific subcomponents as a specific design choice (Pg. 2, Col. 2).
Lithgow 3 finally teaches a method wherein the central-component corresponds to a sodium channel (Fig. 5, sodium channel is a piece of the afferent path associated with the membrane potential).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component assignments of Lithgow 1 to explicitly include the sodium channel assignment of Lithgow 3, because it allows the best classification of depression (Pg. 10, Col. 2 of Lithgow 3).

Lithgow 4 teaches a method wherein the component is associated with traumatic brain injury and/or PCS (Pg. 3376, Col. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component classification of Lithgow 1 and 3 to include the concussion diagnosis of Lithgow 4, because it will speed up diagnosis of brain injuries and allow for faster treatment (Pg. 3375, Col. 2).

Regarding claim 23, Lithgow 1 teaches a system wherein one of said electrodes is placed at least adjacent a tympanic membrane of the person (Pg. 5, Lines 22-24:  “A first electrode 10 (eg a ECochG Electrode produced by Bio-Logic Systems Corp) is placed on the tympanic membrane of an ear of a patient 4”).

Regarding claim 25, Lithgow 1 teaches a system wherein the person is in a supine position (Pg. 8, Line 29:  “laying down position”).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lithgow 1, Lithgow 3, and Lithgow 4 as applied to claim 8 above, and further in view of Lithgow 2 (WO 2006024102 A1, cited by applicant).
	Regarding claim 14, Lithgow 1 fails to explicitly teach a method wherein said decomposing is performed using wavelets with a bandwidth factor less than one.
	Lithgow 2 teaches a method wherein said decomposing is performed using wavelets with a bandwidth factor less than one (Pg. 16, Line 6:  “a very small bandwidth factor of 0.05 is used for the lowest frequency scale”).  It would have been obvious to one of ordinary skill in the art before the (Pg. 13, Lines 5-6 of Lithgow 2).

Regarding claim 16, Lithgow 1 fails to explicitly teach a method wherein said differentiating includes generating a number of derivatives of said phase data produced by said decomposing, and said loci represent rates of change of phase of scales of said wavelets.
Lithgow 2 teaches a method wherein said differentiating includes generating a number of derivatives of said phase data produced by said decomposing, and said loci represent rates of change of phase of scales of said wavelets (Pg. 11, Lines 1-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of differentiation of Lithgow 1 to explicitly incorporate the derivation methods taught by Lithgow 2, because it helps eliminate false beaks and better determine loci (Pg. 11, Lines 1-29 of Lithgow 2).

	Regarding claim 17, Lithgow 1 teaches a method wherein said processing includes correlating said loci of said phase data and said signal based on a template for said waveform (Pg. 3, Lines 11-13, “a correlator for correlating the Sp/Ap curve data and the Ap loci obtained from a person's right and left sides with average population Sp/Ap curve data and Ap loci to generate first and second correlation data for the Sp/Ap curve data and the Ap loci”).
	Lithgow 1 fails to explicitly teach a method wherein said differentiating includes generating a number of derivatives of said signal to produce said loci.
	Lithgow 2 teaches a method wherein said differentiating includes generating a number of derivatives of said signal to produce said loci (Pg. 11, Lines 1-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of (Pg. 11, Lines 1-29 of Lithgow 2).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lithgow 1, Lithgow 3, and Lithgow 4 as applied to claim 21 above, and further in view of Cueva (US 5375594 A).
Regarding claim 22, Lithgow 1 fails to teach wherein the electrodes are cotton wool tipped electrodes with lead wires wrapped with shielded coaxial cable.
Cueva teaches wherein the electrodes are cotton wool tipped electrodes with lead wires wrapped with shielded coaxial cable (Column 1, Lines 55-57:  “conventional electrode that is used is a cotton-tipped Teflon-insulated silver wire electrode”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrode of Lithgow 1 could incorporate the electrode construction of Cueva teaches this electrode design as being known in the art and conventional (Column 1, Lines 55-57 and Column 2, Lines 21-35 of Cueva).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lithgow 1, Lithgow 3, and Lithgow 4 as applied to claim 21 above, and further in view of Galea (US 20160007921 A1, cited by applicant).
Regarding claim 24, Lithgow fails to teach a system including a head mounted display presenting images to invoke said signal.
Galea teaches a system including a head mounted display presenting images to invoke said signal (Paragraph 0038:  “System 10 may use display device 24, FIGS. 1A-1C, to flash one or more images at the eyes of the user”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the testing apparatus of Lithgow 1 to (Paragraph 0017 of Galea).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/PATRICK FERNANDES/Primary Examiner, Art Unit 3791